Citation Nr: 0004161	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for neurofibroma.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for prostatitis.

3.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from June 1958 to 
June 1960.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
September 1997 and September 1999 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.

A video conference hearing was held in November 1999 before 
the undersigned, who is the Board member rendering the 
determination in this claim and was who designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing is of record in the claims folder.

This appeal must be remanded so that the RO may assure the 
completeness of the record before it and the Board.  The 
appellant has indicated a source of possibly pertinent 
medical information that renders his application incomplete.  
See 38 U.S.C.A. § 5103 (West 1991).  Although it is the 
appellant's responsibility to present evidence in support of 
his claim, VA treatment records are considered part of the 
record before the Secretary, and, where, as here, the 
appellant indicates that he receives VA treatment for a 
condition in issue, and that a VA physician may have 
expressed an opinion relevant to the appellant's claim, such 
records are constructively of record and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The veteran testified that he has received 
treatment for the conditions in issue from the VA medical 
centers in Biloxi and Pensacola.

Accordingly, while the Board sincerely regrets the delay, the 
claim is remanded for the following:

Ask the veteran when he first began 
receiving treatment from VA for 
prostatitis or neurofibroma of the left 
thigh and whether he has received such 
treatment at any VA facilities other than 
Pensacola or Biloxi VA medical centers.  
Obtain and associate with the claims file 
the veteran's VA treatment records from 
Pensacola and Biloxi VA medical centers 
and any associated outpatient clinics, 
dating from the time the veteran 
indicates he first began treatment to the 
present.  If any records are unavailable 
because they have been retired, ask the 
medical center to retrieve them from 
retirement.  If records do not exist, a 
report to that effect should be provided.  
The records should include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper.  If 
no records exist, it should be so noted 
in the claims file.

Following completion of the requested development, the 
veteran's claims should be readjudicated.  The appellant is 
put on notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
the veteran and his accredited representative should be given 
a supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  No inference should be drawn regarding the 
final disposition of these claims as a result of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


